          Case 1:16-cv-04375-AKH Document 112 Filed 04/16/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 FRANCO PEREZ, et. al.,                                         :
                                                                :   ORDER APPROVING
                                         Plaintiffs,            :   SETTLEMENT
              v.                                                :
                                                                :   16 Civ. 4375 (AKH)
 SUPER GOURMET FOOD CORP., et al.,                              :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Pursuant to my order of February 12, 2021, ECF No. 105, the parties submited

their settlement to the court for review. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1989 (2d Cir. 2015). I approve the settlement as fair, adequate, and reasonable. I also approve

attorneys’ fees and expenses as requested.

                 This is a lawsuit for overtime and minimum wages under New York and Federal

laws. The amount demanded was $814,295.53. The settlement amount is $104,000, less legal

fees and expenses of $35,076.67, or $68,923.33 to be allocated among the five plaintiffs.

                 The defendant company was a restaurant the has been out of business for more

than five years. The principals who also were sued are effectively judgment proof for any larger

sum than they agreed to pay, and have demonstrated their status with appropriate financial

documentation. If the suit had been continued, they likely would have filed for bankruptcy

protection.

                 In these circumstances, the settlement is fair, adequate, and reasonable. Plaintiffs’

lawyers are able and experienced, and have represented their clients diligently. The settlement

“reflects a reasonable compromise of disputed issues” and is the “product of arm’s-length



                                                       1
         Case 1:16-cv-04375-AKH Document 112 Filed 04/16/21 Page 2 of 2




bargaining between experienced counsel.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d

362, 365 (S.D.N.Y. 2013); Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y.

2012). Given defendants’ financial condition, the settlement reflects the best that reasonably

could have been gotten.

               Plaintiffs’ lawyers’ time devoted to this case comes to $44,207, as shown by

contemporaneous billing records. They ask for less, a third of the settlement, inclusive of

expenses. I award them their request, $35,076.67 as fair and reasonable. As the Court of

Appeals recently held, counsel who bring these wage and hours cases, protecting an

under-served and needy part of our population, should be properly incentivized to file these

cases. See Mei Xing Yu v. Hasaki Rest., Inc., 944 F.3d 395 (2d Cir. 2019).

               Plaintiffs have not submitted a plan for allocation of the settlement among the five

plaintiffs. My approval of the settlement is conditioned to their doing so, within three days, and

my approval thereof.

               Plaintiffs promise to file a stipulation of dismissal promptly after filing of this

Order, for the court’s approval. They are ordered to do so, at the same time as they file their

allocation plan.

               The Clerk of Court is ordered to close this case upon plaintiffs’ filing of a

stipulation of dismissal and my so order. Jurisdiction will be maintained if needed to enforce the

settlement agreement.



SO ORDERED.

Dated:         April 16, 2021                                            /s/
               New York, New York                             ALVIN K. HELLERSTEIN
                                                              United States District Judge




                                                  2
